Title: From George Washington to Edmund Randolph, 26 August 1792
From: Washington, George
To: Randolph, Edmund

 
(Private) 
My dear Sir,Mount Vernon Augt 26th 1792    
The purpose of this letter is merely to acknowledge the receipt of your favors of the 5th & 13th instt, and to thank you for the information contained in both without entering into the details of either.
With respect, however, to the interesting subject treated on in that of the 5th, I can express but one sentiment at this time, and that is a wish—a devout one—that whatever my ultimate determination shall be, it may be for the best. The subject never recurs to my mind but with additional poignancy; and from the declining State in the health of my Nephew, to whom my concerns of a domestic & private nature are entrusted it comes with aggrivated force—But as the allwise disposer of events has hitherto watched over my steps, I trust that in the important one I may soon be called upon to take, he will mark the course so plainly, as that I cannot mistake the way. In full hope of this, I will take no measure, yet awhile, that will not leave me at liberty to decide from circumstances, & the best lights, I can obtain on the subject.
I should be happy in the mean time to see a cessation of the abuses of public Officers—and of those attacks upon almost every measure of government with which some of the Gazettes are so strongly impregnated; & which cannot fail, if persevered in with the malignancy they now team, of rending the Union asunder. The Seeds of discontent—distrust & irritations which are so plentifully sown—can scarcely fail to produce this effect and to Mar that prospect of happiness which perhaps never beamed with more effulgence upon any people under the Sun—and this too at a time when all Europe are gazing with admiration at the brightness of our prospects. and for what is all this? Among other things, to afford Nuts for our transatlantic—what shall I call them? Foes!
In a word if the Government and the Officers of it are to be the constant theme for News-paper abuse, and this too without condescending to investigate the motives or the facts, it will be impossible, I conceive, for any man living to manage the helm,

or to keep the machine together—But I am running from my text, and therefore will only add assurances of the Affecte esteem & regard with which I am always—Yours.
